ORDER
PER CURIAM:
Robert Potts appeals his conviction of assault in the second degree, arguing that the trial court abused its discretion in excluding evidence of his victim’s prior municipal conviction for lying to a police officer. Potts did not offer evidence of the victim’s prior municipal conviction during trial, and he therefore failed to preserve the issue. Plain error review is unwarranted, and we accordingly affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).